183 Ariz. 1 (1995)
899 P.2d 162
Ronald John SMITH, an Underwriter at Lloyd's London, et al., Plaintiffs/Appellees,
v.
The TUCSON AIRPORT AUTHORITY, a corporation, and the City of Tucson, a municipality, Defendants, and Barbara Valenzuela, and approximately 1900 Plaintiffs-Intervention, et al., Plaintiffs-in-Intervention/Appellants.
No. CV-94-0152-PR.
Supreme Court of Arizona.
July 14, 1995.

ORDER
The Court previously granted review of this case. On further consideration, in view of footnote 1 in the Court of Appeals' opinion and the concession made at oral argument to this Court by counsel for the Plaintiffs-in-Intervention that nonliability-dependent coverage issues are not precluded or foreclosed by the Court of Appeals' opinion, the Court concludes that the grant of review was improvident. Therefore,
IT IS ORDERED that the order granting review is vacated.
IT IS FURTHER ORDERED that the petition for review is denied.
IT IS FURTHER ORDERED that the Court of Appeals' opinion shall not be published, pursuant to Rule 111(g), Arizona Rules of the Supreme Court.